           Case 8:20-cv-02432-TDC Document 1 Filed 08/24/20 Page 1 of 7



  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                          (SOUTHERN DIVISION)

FLOR I. ARRIAZA DE PAREDES
5902 Aly Road
Temple Hills, Maryland 20748                                  Civil Action No.: 20-2432

FRANCISCO HERNAN TEJADA LOPEZ
5902 Aly Road
Temple Hills, Maryland 20748

     Plaintiffs,
      v.

ZEN NAILS STUDIO LLC
6185 Oxon Hill Road
Oxon Hills, Maryland 20745

SERVE: Rhonda Roach, Resident Agent
       5801 Allentown Road
       Suite 303
       Suitland, Maryland 20746

PHONZ NGUYEN
a/k/a DUNG NEN CHAY KHACH
7238 Farr Street
Annandale, Virginia 22003

LINH NGUYEN
a/k/a NEN GIU KHACH HAI LONG
7238 Farr Street
Annandale, Virginia 22003

     Defendants.


                                         COMPLAINT

       Plaintiffs, Flor I. Arriaza De Paredes (“Plaintiff De Paredes”) and Francisco Hernan Tejada

Lopez (“Plaintiff Lopez”) bring this action against Defendants, Zen Nails Studio LLC (“Zen”),

Phonz Nguyen, and Linh Nguyen (collectively the “Defendants”), for violations of Plaintiffs’ rights

under the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et seq. and the Maryland
             Case 8:20-cv-02432-TDC Document 1 Filed 08/24/20 Page 2 of 7



Wage and Hour Law (“MWHL”), Md. Code Ann., Labor & Empl. Art. §§ 3-415 and 3-427. In

support, Plaintiffs state as follows:

                                            THE PARTIES

        1.      Plaintiff De Paredes is an adult resident of Prince George’s County, Maryland, and

was employed by Defendants as a cleaning person from in or around April 2017 to July 18, 2020,

when she was terminated.

        2.      Plaintiff Lopez is an adult resident of Prince George’s County, Maryland, and was

employed by Defendants as a cleaning person from in or around August 2017 to July 18, 2020,

when he was terminated

        3.      Zen is a limited liability company organized under the laws of the State of Maryland

which operates a nail salon in Prince George’s County, Maryland and serves clients from the

District of Columbia, Maryland and Virginia. Zen was Plaintiffs’ “employer” as that term is defined

within the FLSA and the MWHL, because, through its agents, owners, officers and/or members, it

employed the Plaintiffs directly, hired them, set their rates of pay, signed their checks, set the terms

and conditions of their employment, set their schedule, directed them in the performance of their

work, maintained employment records for Plaintiffs, disciplined them, and paid them their wages.

At all times relevant to this Complaint, Zen was an “Enterprise Engaged in Commerce” within the

meaning of 29 U.S.C. § 203 (s)(1), as it either alone, or collectively, had: (1) employees engaged

in commerce or the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce; and (2) a gross

volume of sales made or business done of not less than $500,000.00 (exclusive of excise taxes at

the retail level that are separately stated).




                                                   2
             Case 8:20-cv-02432-TDC Document 1 Filed 08/24/20 Page 3 of 7



        4.      Phonz Nguyen is an owner, and/or member, and/or, manager of Zen. He is an

employer of Plaintiffs within the meaning of the FLSA and the MWHL because he: (1) is an owner,

and/or member, and/or, manager of Zen and has functional and operational control over its day-to-

day affairs and is significantly involved in its operations; (2) controlled the corporate funds which

were used to pay Plaintiffs and other employees and could allocate funds as profits; (3) controlled

the terms and conditions of Plaintiffs’ employment, including setting Plaintiffs’ rate of pay and

actually paying Plaintiffs by handing them their checks and cash payments each pay period; (4)

made decisions about how many hours Plaintiffs were paid for and when they were paid; (5) set the

Plaintiffs’ work schedule and directed Plaintiffs in the performance of their work; (6) provided

Plaintiffs with the tools and materials necessary to do their work; (7) maintained employment

records; (8) could discipline the Plaintiffs; and (9) had authority to hire and fire Plaintiffs and did

in fact hire Plaintiff Lopez.

        5.      Linh Nguyen is an owner, and/or member, and/or, manager of Zen. She is an

employer of Plaintiffs within the meaning of the FLSA and the MWHL because she: (1) is an owner,

and/or member, and/or, manager of Zen and has functional and operational control over its day-to-

day affairs and is significantly involved in its operations; (2) controlled the corporate funds which

were used to pay Plaintiffs and other employees and could allocate funds as profits; (3) controlled

the terms and conditions of Plaintiffs’ employment, including being involved in setting Plaintiffs’

rates of pay, and supervising and instructing Plaintiffs on the job; (4) made decisions about how

many hours Plaintiffs were paid for and when they were paid; (5) set the Plaintiffs’ work schedule

and directed Plaintiffs in the performance of their work; (6) provided Plaintiffs with the tools and

materials necessary to do their work; (7) maintained employment records; (8) could discipline the




                                                  3
            Case 8:20-cv-02432-TDC Document 1 Filed 08/24/20 Page 4 of 7



Plaintiffs; and (9) had authority to hire and fire Plaintiffs and did in fact hire Plaintiff De Parades

and then fired both Plaintiffs.

                                         JURISDICTION

       6.        The jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 29 U.S.C. § 217.

The Court has subject matter jurisdiction under § 1331 because Plaintiffs’ claims involve federal

questions and the Court has pendant jurisdiction over the Plaintiffs’ state law claims under 28

U.S.C. § 1367.

       7.        This Court has in personam jurisdiction over Defendants because they conduct

business in the State of Maryland and because all of the events giving rise to these claims occurred

in Maryland.

                                    STATEMENT OF FACTS

       8.        In or around April 2017 Defendants hired Plaintiff De Paredes to work for them as

a cleaning person. Her main duties were sweeping and mopping the floors, cleaning the windows,

wiping down nail stations, refilling supplies, greeting guests, washing and sanitizing equipment and

other similar duties. Defendants promised to pay De Paredes a daily rate of pay (paid on a weekly

basis) which ranged from a starting rate of $80.00 per day to $110.00 per day at or near the time

she was terminated.

       9.        In or around August 2017, Defendants hired Plaintiff Lopez to the position of

cleaning person. His duties were similar to Plaintiff De Paredes’s duties. Defendants promised to

pay Plaintiff Lopez a daily rate of pay (paid on a weekly basis) which ranged from a starting rate

of $100.00 per day to $110.00 per day at or near the time he was terminated.




                                                  4
             Case 8:20-cv-02432-TDC Document 1 Filed 08/24/20 Page 5 of 7



       10.     At all times relevant to the Complaint, Plaintiffs worked between 5 and 6 days per

week. However, there were times when Zen was short-staffed and Plaintiffs were required to work

extra shifts. In those weeks, they worked a total of 7 days.

       11.     Plaintiffs regularly and normally worked between 60 and 70 hours per week, which

included 20-30 hours of overtime each week. However, Defendants only paid Plaintiffs a daily rate

and no overtime premium for the hours they worked each week in excess of 40.

       12.     To conceal their illicit wage practices, Defendants paid Plaintiffs a portion (usually

half but not always) of their wages in cash and the rest using a company check.

       13.     Plaintiffs are not in possession of all applicable records related to their employment.

Those records are in the exclusive possession of the Defendants.

                                          COUNT I
                                 VIOLATIONS OF THE FLSA
                                    29 U.S.C. §§ 201, et seq.

       14.     Plaintiffs repeat and incorporate by reference all allegations of fact set forth above.

       15.     At all times relevant to this Complaint, Defendants were Plaintiffs’ “employers”

within the meaning of the FLSA.

       16.     At all times relevant to this Complaint, Plaintiffs were “employees” of the

Defendants within the meaning of the FLSA.

       17.     Defendants violated the FLSA by knowingly and willfully failing to pay Plaintiffs

one and one-half times their regular hourly rate for each hour over 40 that they worked.

       18.     Defendants’ actions were willful as defined by the FLSA and were not undertaken

in good faith and therefore the statute of limitations is three years and Plaintiffs are entitled to

liquidated damages.




                                                  5
               Case 8:20-cv-02432-TDC Document 1 Filed 08/24/20 Page 6 of 7



         19.     Defendants are liable to Plaintiffs under 29 U.S.C. § 216 (b), for unpaid, and illegally

withheld overtime time wages, an additional equal amount as liquidated damages, court costs,

attorneys’ fees, and any other relief deemed appropriate by the Court.

                                         COUNT II
                               VIOLATIONS OF THE MWHL
                        Md. Code Ann. Labor & Empl. Art. § 3-415, et seq.

         20.     Plaintiffs repeat and incorporate by reference all allegations of fact set forth above.

         21.     At all times relevant to this Complaint, Defendants were “employers” of the

Plaintiffs within the meaning of the MWHL.

         22.     At all times relevant to this Complaint, Plaintiffs were “employees” of the

Defendants within the meaning of the MWHL.

         23.     At all relevant times, Defendants knowingly, willfully and intentionally violated

Plaintiffs’ rights under the MWHL by failing to pay Plaintiffs an overtime premium for the hours

they worked in excess of 40, and in some weeks, failing to pay Plaintiffs the applicable Maryland

minimum wage, which was $9.25 per hour as of July 1, 2017, increasing to $10.10 per hour in July

2018, and then to $11.00 per hour beginning January 1, 2020.

         24.     Defendants did not act in good faith in refusing to pay overtime and the applicable

minimum wage, entitling Plaintiffs to liquidated damages. The statute of limitations is three years,

regardless of whether Defendants acted willfully.

         25.     As a result, Defendants are liable to Plaintiffs pursuant to the MWHL for their

unpaid and illegally withheld overtime and minimum wages, an additional equal amount as

liquidated damages, court costs, attorneys’ fees, and any other relief deemed appropriate by the

Court.




                                                    6
    Case 8:20-cv-02432-TDC Document 1 Filed 08/24/20 Page 7 of 7



                             PRAYER FOR RELIEF

WHEREFORE, Plaintiffs requests that this Court grant them the following relief:

           a)   enter a judgment against Defendants, jointly and severally, and in favor of

 the Plaintiffs in the amount of each Plaintiff’s respective unpaid and illegally withheld

 overtime wages, plus an equivalent amount as liquidated damages pursuant to 29 U.S.C. §

 216(b);

           b)   enter a judgment against Defendants, jointly and severally, and in favor of

 Plaintiffs, based on Defendants’ violations of the MWHL in the amount of Plaintiff’s unpaid

 and illegally withheld overtime and minimum wages and an equal sum as liquidated

 damages; and

           c)   award Plaintiffs their costs and reasonable attorneys’ fees incurred in this

 action, as provided in 29 U.S.C. § 216 (b) and Md. Code Ann., Labor & Empl. § 3-427 (a).

                                              Respectfully submitted,

                                              /s/Suvita Melehy
                                              Suvita Melehy, MD Bar No.: 13068
                                              MELEHY & ASSOCIATES LLC
                                              8403 Colesville Road, Suite 610
                                              Silver Spring, MD 20910
                                              Telephone: (301) 587-6364
                                              Facsimile: (301) 587-6308
                                              Email: smelehy@melehylaw.com
                                              Attorneys for Plaintiff s




                                          7
